 

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

JUAN ROMAN-POLANCO, : No. 3:18c\1216
Plaintiff :
(Judge Munley)
v. :
: (Magistrate Judge Meha|chick)
T|M BETT|, et a|., :

Defendants

 

 

AND NOW, to wit, this let/day of March 2019, we have before us for

 

disposition l\/lagistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes that the Clerk of Court be directed to close the above-captioned
case. The magistrate judge notes that on September 19, 2018, Plaintiff Juan
Roman-Polanco’s complaint was dismissed without prejudice, and we afforded
the plaintiff thirty (30) days leave to tile an amended complaint. To date, an
amended complaint has not been filed.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or manifest injustice. FED. R. Clv. P. 72(B) 1983 Advisory Committee
Notes (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record to accept the recommendation”);

 

 

 

se_ea__ alo 28 U. S. C. § 636(b)(1); Sullivan v. Cuyler, 723 l'. 2d 1077, 1085 (3d Cir.
1983)

After a careful review, we find neither clear error on the face of the record
nor manifest injustice, and therefore, we shall adopt the report and
recommendation lt is hereby ORDERED as follows:

1. The magistrate judge’s report and recommendation (Doc. 11) is

ADOPTED;
2. The Clerk of Court is directed to CLOSE this case.

JuoéE§.% §;N]les?y/U¢LEY
United ates Court

 

